DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Response to Arguments
Applicant’s arguments, see pp. 12 and 13, filed 5/31/2021, with respect to all rejections have been fully considered and are persuasive.  The rejections have been withdrawn.  Some claims are now allowed and some claims are now rejected under new grounds. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schmale 20180283255 in view of Boorse 20090183499, and further in view of Mathebula (US 2017/0218890).

Re claim 11, Schmale teaches an assembly for a marine craft comprising:
an intake manifold and an exhaust manifold (Fig. 1); an air compressor configured to compress ambient air into compressed air [16] (depicted in Fig. 1 as part of a turbocharger, upstream of a charge air cooler—it wouldn’t be a “charge” air cooler without the device depicted as a turbocharger); and a catalytic converter assembly (“Catalyst” in Fig. 1) positioned downstream of and in fluid communication with an exhaust conduit (“exhaust pipe” in Fig. 1), the catalytic converter (“Catalyst” in Fig. 1) being configured to convert pollutants in an exhaust gas stream received from the exhaust manifold of the engine [18, 19], 
wherein the air compressor is configured to be fluidly coupled to an intercooler (“charge air cooler” of Fig. 1) having an intercooler outlet conduit in fluid communication with the intake manifold of the engine for directing at least a first portion of the compressed air to the intake manifold of the engine (as depicted in Fig. 1 [16]), for selectively directing (via an “Air Injection Valve as in Fig. 1) a second portion of the compressed air (e.g., from the “Intake Manifold” of Fig. 1; [16]) into the exhaust gas stream to the secondary air inlet of the exhaust conduit upstream from the catalytic converter assembly (Fig. 1; [17]).
Schmale fails to teach a marine craft having the intake manifold and the exhaust 
Boorse teaches a similar system (Figs. 1-3: engine 102, intake manifold 116, exhaust manifold 120, turbocharger 104, turbocharger compressor 108, turbocharger turbine 110, Exhaust Catalyst 132) comprising a secondary air injection location (106, Fig. 1; 212, Fig. 2; 312 and 314, Fig. 3) to deliver air to the exhaust line, the system being implemented on a marine craft engine (“boats, ships” [54]), for the advantage of utilizing an advanced exhaust system on the marine craft engine [54].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Schmale by implementing Schmale on a marine craft as taught by Boorse, for the advantage of utilizing the advanced exhaust system of Schmale on a marine craft engine [54].  
Mathebula further teaches the intercooler (306, Fig. 3) outlet conduit has a secondary air outlet (Fig. 3, [24]; according to [24] Fig. 3 may be modified to place the intercooler upstream of the air outlet to valve 305 and line 315), the secondary air outlet being joined to a secondary air injection conduit (315, Fig. 3), the secondary air injection conduit bypassing the marine engine (comparatively at 307; an engine, not a marine engine) and terminating in a secondary air inlet (at 310) of the exhaust conduit.  Schmale already teaches that the secondary air source may be the vehicle’s compressed air system or a manifold, but Schmale does not explicitly call out the efore the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Schmale with “the intercooler outlet conduit has a secondary air outlet, the secondary air outlet being joined to a secondary air injection conduit, the secondary air injection conduit bypassing the marine engine and terminating in a secondary air inlet of the exhaust conduit” as taught by Mathebula, as Mathebula is exemplary of a known location for a secondary air inlet conduit that falls within the scope of Schmale’s own teachings.  In other words, given the breadth of the locations taught by Schmale [16], application of Mathebula would be unsurprising.

Re claim 12, Schmale, Boorse, and Mathebula teach claim 11.  Schmale further teaches a turbine (the turbocharger as depicted in Fig. 1 inherently has a turbine on the exhaust side) configured to extract energy from the exhaust stream (from “Exhaust Manifold” of Fig. 1) and operatively coupled to the air compressor to transfer the extracted energy to the ambient air for compressing the ambient air into compressed air (this is what the turbocharger of Fig. 1 inherently does). 

Re claim 13, Schmale, Boorse, and Mathebula teach claim 11.  Schmale further teaches a valve (“air injection valve” in Fig. 1; [17]) positioned in-line with the secondary air injection conduit (Fig. 1), wherein the valve is movable between at least one open position and a closed position [17], and wherein the air compressor (the preceding box 

Re claim 14, Schmale, Boorse, and Mathebula teach claim 13.  Schmale further teaches a controller [17] (“Air Injection ECU” of Fig. 1) in operative communication with the valve for sending at least one signal to the valve to move the valve to the at least one open position or to the closed position [17]. 

Re claim 21, Schmale teaches an assembly for a marine craft comprising:
an intake manifold and an exhaust manifold (Fig. 1); 
a turbocharger (Fig. 1, the two adjacent boxes connected by a line between “ENGINE INTAKE AIR SYSTEM” and “ENGINE EXHAUST”) comprising a turbine (in the exhaust line) positioned downstream and in fluid communication with the exhaust manifold (as in Fig. 1) for receiving exhaust gases expelled therefrom, the turbocharger further comprising an air compressor (depicted in Fig. 1 as part of a turbocharger, upstream of a charge air cooler in the air intake system—it wouldn’t be a “charge” air cooler without the device depicted as a turbocharger) configured to compress ambient air into compressed air,
a catalytic converter assembly (“Catalyst” in Fig. 1) positioned downstream of and in fluid communication with an exhaust conduit (“exhaust pipe” in Fig. 1), the catalytic converter (“Catalyst” in Fig. 1) being configured to convert pollutants in an exhaust gas stream received from the exhaust manifold of the engine [18, 19], 
an intercooler (“charge air cooler” of Fig. 1) fluidly coupled to the air compressor 
a secondary air injection conduit (from the Air Source of Fig. 1; [16]), the secondary air injection conduit bypassing the engine and terminating in a secondary air inlet of the exhaust conduit for selectively directing a second portion of the compressed air into the exhaust gas stream at or upstream from the catalytic converter assembly for selectively directing a second portion of the compressed air into the exhaust gas stream at or upstream from the catalytic converter assembly (Fig. 1; [16-17]), and
a valve (“air injection valve” in Fig. 1) positioned in-line with the secondary air injection conduit, the valve being movable between at least one open position and a closed position by a controller  [17],
wherein secondary airflows through the secondary air injection conduit when the valve is in the at least one open position and does not flow through the secondary air injection conduit when the valve is in the closed position [17].
Schmale fails to teach a marine craft having the intake manifold and the exhaust manifold and fails to explicitly teach wherein the intercooler outlet conduit has a secondary air outlet downstream of the intercooler, the secondary air outlet being joined to a secondary air injection conduit, the secondary air injection conduit bypassing the marine engine and terminating in a secondary air inlet of the exhaust conduit for selectively directing a second portion of the compressed air into the exhaust gas stream at or upstream from the catalytic converter assembly

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Schmale by implementing Schmale on a marine craft as taught by Boorse, for the advantage of utilizing the advanced exhaust system of Schmale on a marine craft engine [54].  
Mathebula further teaches wherein the intercooler (306, Fig. 3) outlet conduit has a secondary air outlet (Fig. 3, [24]; according to [24] Fig. 3 may be modified to place the intercooler upstream of the air outlet to valve 305 and line 315), the secondary air outlet being joined to a secondary air injection conduit (315, Fig. 3), the secondary air injection conduit bypassing the marine engine (comparatively at 307; an engine, not a marine engine) and terminating in a secondary air inlet (at 310) of the exhaust conduit.  Schmale already teaches that the secondary air source may be the vehicle’s compressed air system or a manifold, but Schmale does not explicitly call out the location claimed, which would be downstream of the intercooler but upstream of the manifold [16].  However, given Schmale’s guidance, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Schmale with “the intercooler .

Allowable Subject Matter
Claims 1-10 are allowed.
Claims 15 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
In claim 1, the recitation of “a first oxygen sensor in operative communication with the controller and configured to detect an oxygen level of the exhaust gas stream upstream from the secondary air injection location, a second oxygen sensor in operative communication with the controller and configured to detect an oxygen level of the exhaust gas stream downstream from the catalytic converter assembly, wherein the controller compares oxygen levels detected by the second oxygen sensor to oxygen levels taken by the first oxygen sensor to determine whether the catalyst element is effectively removing toxic pollutants from the exhaust gas stream,” as within the context 
The closest prior art is considered to be Schmale (US 2018/0283255) in view of Horst et al. (US 2015/0013311).  Horst is representative of system that uses oxygen sensors (7 and 9) upstream and downstream of a catalyst (6) to assess its functioning (Fig. 2, [39-46]).  The issue with this secondary reference is that it does not account for the first sensor being placed upstream of the air injection location as is claimed and taught by Schmale (Fig. 1), which would have an impact on the oxygen levels of the catalyst and being measured by the second sensor.  Thus, Horst, or any other reference like it, is considered to teach/suggest use of a oxygen sensor upstream of a catalyst yet downstream of the oxygen sensor that is taught by Schmale (a total of three oxygen sensors), when Horst and Schmale are combined.
Claims 2-10 are allowed due to dependency on claim 1.
In claim 15, the recitation of “a first oxygen sensor in operative communication with the controller and configured to detect an oxygen level of the exhaust gas stream upstream from the secondary air injection location, a second oxygen sensor in operative communication with the controller and configured to detect an oxygen level of the exhaust gas stream downstream from the catalytic converter assembly, wherein the controller compares oxygen levels detected by the second oxygen sensor to oxygen levels taken by the first oxygen sensor to determine whether the catalyst element is effectively removing toxic pollutants from the exhaust gas stream,” as within the context of the claimed invention as disclosed and within the context of the other limitations 
In claim 22, the recitation of “a first oxygen sensor in operative communication with the controller and configured to detect an oxygen level of the exhaust gas stream upstream from the secondary air injection location, a second oxygen sensor in operative communication with the controller and configured to detect an oxygen level of the exhaust gas stream downstream from the catalytic converter assembly, wherein the controller compares oxygen levels detected by the second oxygen sensor to oxygen levels taken by the first oxygen sensor to determine whether the catalyst element is effectively removing toxic pollutants from the exhaust gas stream,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 22, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable. 
The prior art considered closest to claims 15 and 22 is discussed above in the reasons for allowance given for claim 1 (combination of references Schmale and Horst).
In claim 23, the recitation of “a first oxygen sensor in operative communication with the controller and configured to detect an oxygen level of the exhaust gas stream upstream from the secondary air inlet of the exhaust conduit, a second oxygen sensor in operative communication with the controller and configured to detect an oxygen level of the exhaust gas stream downstream from the catalytic converter assembly, wherein the controller compares oxygen levels detected by the second oxygen sensor to oxygen levels taken by the first oxygen sensor to determine whether to open or close the valve,” as within the context of the claimed invention as disclosed and within the context of the 
In claim 24, the recitation of “a first oxygen sensor in operative communication with the controller and configured to detect an oxygen level of the exhaust gas stream upstream from the secondary air inlet of the exhaust conduit, a second oxygen sensor in operative communication with the controller and configured to detect an oxygen level of the exhaust gas stream downstream from the catalytic converter assembly, wherein the controller compares oxygen levels detected by the second oxygen sensor to oxygen levels taken by the first oxygen sensor to determine whether to open or close the valve,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 24, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable. 
For claims 23 and 24, the closest prior art is considered to be Schmale (US 2018/0283255) in view of Horst et al. (US 2015/0013311).  There is no teaching, suggestion, or motivation in either reference that the air control valve should be controlled by comparing a pair of oxygen sensors as claimed, which would be a form of control beyond that which is taught by Schmale. The prior art does not remedy this deficiency.  Thus, the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746        


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746   
Thursday, June 3, 2021